Cira Centre 2929 Arch Street Philadelphia, PA19104-2808 +12159944000Main +12159942222Fax www.dechert.com August 3, 2012 Intersil Corporation 1001 Murphy Ranch Road Milpitas, California 95035 Re:REGISTRATION STATEMENT ON FORM S-8 We have acted as counsel to Intersil Corporation, a Delaware corporation(the “Company”), in connection with the filing with the Securities and Exchange Commission (the “Commission”) of a Registration Statement on Form S-8 (the “Registration Statement”) for the purpose of registering under the Securities Act of 1933, as amended (the “Securities Act”), 7,500,000 shares of its common stock, par value $0.01 per share (the “Shares”), 5,500,000 of which are issuable under the Intersil Corporation Amended and Restated 2008 Equity Compensation Plan (the “2008 Equity Plan”) and the remaining 2,000,000 of which are issuable under the Intersil Corporation Employee Stock Purchase Plan (together with the 2008 Equity Plan, the “Plans”). This opinion is being furnished to the Company in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement other than as expressly stated herein with respect to the Shares. As your counsel, we have examined such documents and such matters of fact and law that we have deemed necessary for the purpose of rendering the opinion expressed herein. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as original documents, and the conformity to original documents of all documents submitted to us as copies, the legal capacity of natural persons who are signatories to the documents examined by us, and the legal power and authority of all persons signing on behalf of parties to all documents. Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, when the Shares shall have been duly registered on the books of the transfer agent and registrar therefor in the name or on behalf of the holders and have been issued by the Company against payment therefor (not less than par value) in the circumstances contemplated by the Plans, assuming in each case that the individual issuances, grants or awards under the Plans are duly authorized by all necessary corporate action and duly issued, granted or awarded andexercised in accordance with the requirements of law and the Plans (and the agreements and awards duly adopted thereunder and in accordance therewith), the issue and sale of the Shares will have been duly authorized by all necessary corporate action of the Company, and the Shares will be validly issued, fully paid and non-assessable. We are members of the Bar of the Commonwealth of Pennsylvaniaand the foregoing opinion is limited to the General Corporation Law of the State of Delaware. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ DECHERT LLP
